DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  a claim cannot depend on itself.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-7, 10-11, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 11-12, and 17-18 of U.S. Patent No. US 11,184,212 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are broader or included in the claims of the US Patent.
Regarding claims 3-5, 8-9, 12-14, and 17-18, the claims are rejected on their dependencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2015/0312071 A1).
Regarding claim 1, Chen discloses a dynamic configuration method, comprising: receiving, by a terminal device, scheduling information from a network side (e.g. figs. 6-7; paragraph [0004]-[0005]; [0010]; [0017]; [0023]; [0049]; [0061]; [0064]; [0086]; [0091]; [0056]-[0057]; and etc., illustrating UE receiving scheduling information from network via DCI); and determining, by the terminal device, a target Modulation and Coding Scheme (MCS) 5table from at least two MCS tables based on the scheduling information and a correspondence between scheduling information and MCS tables (paragraph [0004]; [0008]-[0011]; [0014]-[0018]; [0021]-[0022]; [0024]-[0029]; [0049]; [0056]-[0057]; [0071]; [0086]; [0092]-[0101]; and so on, explaining the determination of an MCS table from plurality of MCS tables based on the scheduling and an association between the scheduling and the plurality of MCS tables).  
Regarding claim 10, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claim is a mere reformulation of claim 1 in order to define the corresponding terminal device, and the rejection to claim 1 is applied hereto.
Regarding claim 2 and 11, Chen further discloses comprising: receiving, by the terminal device, configuration information of the at least two MCS tables, the configuration information being used for determining the at least two MCS tables (paragraph [0007]-[0009]; [0011]-[0014]; [0018]-[0022]; [0024]-[0029]; [0056]-[0057]; [0153]-[0154]; [0156]-[0157]; [0160]-0164]; [0169]-[0173]; and etc.).  
Regarding claim 103 and 12, Chen discloses wherein the scheduling information comprises at least one of the following types: a control resource set (CORESET); a search space set; a search space; 15a time-domain resource indication type; a time-domain resource length; MCS table indication information; a Downlink Control Information (DCI) format; an aggregation level; 20a service indicator; a Cyclic Redundancy Check (CRC); or a Radio Network Temporary Identity (RNTI) (paragraph [0004]-[0005]; [0010]; [0017]; [0023]; [0049]; [0061]; [0064]; [0086]; [0091]; [0056]-[0057]; and etc.).  
Regarding claim 4 and 13, Chen discloses wherein each scheduling information in each type of the scheduling information is configured with a corresponding MCS table (paragraph [0004]; [0008]-[0011]; [0014]-[0018]; [0021]-[0022]; [0024]-[0029]; [0049]; [0056]-[0057]; [0071]; [0086]; [0092]-[0101]; and so on).  
Regarding claim 5 and 14, Chen discloses wherein determining the target MCS table from the at least two MCS tables based on the scheduling information and the correspondence between scheduling information and MCS tables comprises: determining, by the terminal device, a type corresponding to the received scheduling 5information; and determining, by the terminal device, the target MCS table from the at least two MCS tables based on the scheduling information type corresponding to the scheduling information and a correspondence between one scheduling information in a scheduling information type and an MCS table (paragraph [0007]-[0009]; [0011]-[0014]; [0018]-[0022]; [0024]-[0029]; [0056]-[0057]; [0153]-[0154]; [0156]-[0157]; [0160]-0164]; [0169]-[0173]; and etc.).  
Regarding claim 106 and 15, Chen discloses a dynamic configuration method, comprising: sending, by a network device, scheduling information to a terminal device (e.g. figs. 6-7; paragraph [0004]-[0005]; [0010]; [0017]; [0023]; [0049]; [0061]; [0064]; [0086]; [0091]; [0056]-[0057]; and etc., illustrating sending by the network to the UE a scheduling information), to enable the terminal device to determine a target Modulation and Coding Scheme (MCS) table from at least two MCS tables based on the scheduling information and a correspondence between scheduling information and MCS tables (paragraph [0004]; [0008]-[0011]; [0014]-[0018]; [0021]-[0022]; [0024]-[0029]; [0049]; [0056]-[0057]; [0071]; [0086]; [0092]-[0101]; and so on, explaining determining MCS table from plurality of MCS table based on the scheduling information and the association between the scheduling information and the plurality of MCS tables).  
Regarding claim 157 and 16, Chen further discloses comprising: sending, by the network device, configuration information of the at least two MCS tables to the terminal device, the configuration information being used for determining the at least two MCS tables (paragraph [0007]-[0009]; [0011]-[0014]; [0018]-[0022]; [0024]-[0029]; [0056]-[0057]; [0153]-[0154]; [0156]-[0157]; [0160]-0164]; [0169]-[0173]; and etc.).  
Regarding claim 8 and 17, Chen discloses wherein the scheduling information comprises at least one of 20the following types: a control resource set (CORESET); a search space set; a search space; a time-domain resource indication type; 25a time-domain resource length; MCS table indication information; 133861.8057.US02\154468801.149a Downlink Control Information (DCI) format; an aggregation level; a service indicator; a Cyclic Redundancy Check (CRC); or 5a Radio Network Temporary Identity (RNTI) (paragraph [0004]-[0005]; [0010]; [0017]; [0023]; [0049]; [0061]; [0064]; [0086]; [0091]; [0056]-[0057]; and etc.).  
Regarding claim 9 and 18, Chen discloses wherein each scheduling information in each type of the scheduling information is configured with a corresponding MCS table (paragraph [0004]; [0008]-[0011]; [0014]-[0018]; [0021]-[0022]; [0024]-[0029]; [0049]; [0056]-[0057]; [0071]; [0086]; [0092]-[0101]; and so on).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461